Title: To Thomas Jefferson from William Stephens Smith, 15 February 1789
From: Smith, William Stephens
To: Jefferson, Thomas



My Dear Sir
Boston Feby. 15th. 1789

I am really ashamed of myself for the total silence I have observed since my arrival in America, and am at a loss to account for it, excepting that the affairs of our Country have been in such a situation as scarcely to admit of a Letter’s being sent across the Atlantic, which touched upon their present state or future prospects. But now we are advancing to greater regularity and the period fast aproaching when the new Government will commence its operations, I hope to make up for past inattentions and to be enabled to give you information on some subjects which in its progress cannot fail of being interesting to you.—It is Generally believed here and in the middle states, that Mr. Adams will be the Vice President, he had the unanimous Vote of Massachusetts and New Hampshire and 5 out of 7 of the electors of Connecticut. That he had not the whole there, originated from an apprehension, that if the state of Virginia should not vote for General Washington that Mr. A. would be President, which would not be consistant with the wish of the country and could only arise from the finese of antifœdral Electors with a View to produce confusion and embarass the operations of the Constitution, against which many  have sett their faces, both in this and some of the other states, but with Ideas so different and in pursuit of such opposite projects, that I seriously believe, were they to meet in pursuit of amendments as they stile them, they would soon be convinced of the utter impossibility of an accomodation, for their systems are partial and have local objects in view, which if once permitted to gain an establishment, will unavoidably check the great system and embarass the fœdral Legislature. With respect to the choice of Senators and Representatives in the respective states they generally appear to be quallified for their stations and I doubt not will do honor to their Country.—But the Bearer Mr. Samuel Broome a respectable Citizen of New York who I beg leave to introduce to your acquaintance will be able to give you full and satisfactory information on all points relative to the politicks of our Country.
The senators from Virginia are William Grayson and Richard H. Lee—from Maryland John Henry and Charles Carroll—Delaware George Read and Richard Basset—Pensylvania Rober[t] Morris and William McClay—New Jersey Wm. Patterson and Jonathan Elmer—Connecticut W. S. Johnson and Oliver Elsworth—Massachusetts Caleb Strong and Tristram Dalton, New Hampshire, John Langdon and —— Bartlet. New York have not yet appointed and South Carolina I Believe have fixed upon Mr. R. Z. alias Izard. Any further we have not information.
Mrs. Smith and her youngest son a fine Lad of 3 months old attended by the Undersigned are here on a visit. We shall return to new York about the middle of march where I shall be happy to hear from you, and particularly on the subject of my last Letter from London relative to our account Current. You did not inform me whether my last statement was satisfactory. I have still all the papers in my possession and should be happy to have my statement approved or be informed of the points which in your opinion may be altered for the better.—Present me most affectionately to Short and tell him that after putting myself in sack—cloth and ashes for a few days for my sins of omission respecting him, I will attempt to say something in the way of a Letter addressed to him. I am Dear Sir Yours sincerely,

W. S. Smith

